ADVISORY ACTION BEFORE THE FILING OF AN APPEAL BRIEF
ATTACHMENT

1.	This advisory action is in response to the remarks filed April 19, 2022.
2.	As to item 3(a), the amendments to claims 18 and 28, which are the only independent claims in this application, require further consideration and/or search.
3.	As to item 12, the request for reconsideration presented in pages 7-76 has been considered but does not place the claims in condition for allowance for the following reasons.
	On pages 8-9, Applicant requests clarification of the status of claims 18-27 with respect to claims 18-22 and 31-32 of co-pending application 17/021,405.
	In response, Applicant is directed to pgs. 20-21 of the final office action stating that claims 34-36 are provisionally rejected as claiming the same invention as that of respective claims 17/021,405. As such, the status of claims 18-27 is that they are not provisionally rejected as claiming the same invention as that of respective claims of 17/021,405.
	On pages 9-10, Applicant requests clarification of the status of claims 18-33 with respect to prior art Slusar (US 9,147,353) in view of Attard (US 2015/0178998).
	In response, Applicant is directed to pgs. 21-22 of the final office action stating that claims 34-39 are rejected as obvious over Slusar in view of Attard. As such, it is clear from the action that claims 18-33 are not rejected over Slusar in view of Attard.
	On page 10, Applicant requests Examiners correct the record to reflect that the drawings filed December 17, 2019 have been accepted by the Examiner.
	In response, item 14 of the PTOL-303 states the drawings filed December 17, 2019 have been accepted by the Examiner.
	On pages 10-14, Examiners acknowledge with gratitude, Applicant’s summary of the history of the claim amendments in this case.
	On pages 14-15, Examiners find Applicant’s statement of support the claim amendments filed April 19, 2022, which have not been entered.
	On pages 15-24, Examiners note that Applicant has made the same argument (i.e., the claim terms “front vehicle location unit” and “position information correcting unit” recite sufficiently definite structure so that the presumption that 35 U.S.C. 112(f) does not apply) no less than twelve (12) times among seven (7) different reissues for the same ‘961 Patent.
	Because this same argument has been considered no less than twelve times, Examiners maintain this issue has received a full and fair hearing and that a clear issue has been developed between Applicant and Examiner and as such, this argument is ripe for appeal.1 Examiners incorporate by reference the response to these arguments in the final rejection mailed January 19, 2022.
	On pages 24-26, Applicant’s arguments traversing the new matter rejection are directed to the amendments filed April 19, 2022, which have not been entered. Thus, they are not considered.
	On pages 26-36, Applicant’s arguments traversing the new matter rejection are directed to the new matter rejection of the final rejection mailed Jan. 19, 2022. First, Applicant argues the claims do not contain new matter because they are supported by original claims 1 and 10 of U.S. App. No. 14/811,156 and as such, they cannot be new matter (see pages 26-30). Second, Applicant argues claims 34-39 are supported by figure 1A of the patent (pg. 30). Third, Applicant argues claims 1-39 are supported by col.2:4-10, which Applicant’s allege describes a situation in which a radar or laser scanner is used to measure the distance to the second vehicle or the front travelling vehicle because it does not place any limitation on how the distance to the front is measured.
	In the case of the citation to col.2:4-10, Applicant is arguing that the mere statement ‘measure a distance to the front travelling vehicle’ is enough to support a claim construction of ‘measuring a distance to the front traveling vehicle’ via the structure of something other than a laser or radar, which are the structures linked via the §112(f) presumption.
Examiners disagree because the structure associated with the “front vehicle location unit” is the radar or laser described in col.4:41-col.5:19 and Applicant has not provided a citation to the ‘961 Patent to support a structure other than the laser or radar. In addition, Examiners maintain that the statement ‘measure a distance to front traveling vehicle,’ does not support a claim construction to include, e.g., obtaining the position of the front travelling vehicle via V2V communication.
Applicant argues the ‘961 Patent description of a “front vehicle location unit” that obtains identifier information of a vehicle traveling immediately in front of it via the use of a radar or laser is sufficient to support the instant reissue claims that cover the broader scope of a vehicle traveling in front of the instant vehicle but with an intervening vehicle whereby something other than a laser or a radar (e.g., V2V communication) is used to obtain the information of the front traveling vehicle.
In addition, Applicant argues support for the delta is found in the broadest reasonable interpretation of original claims 1 and 10 and patent claim 1 of App. No. 14/811,156, which became the ‘961 Patent. 
	This argument is not persuasive because the instant reissue application and the seven other reissue applications all contain declarations that the ‘961 Patent claims partially or wholly inoperative by reason of the patentee claiming more or less than he had the right to claim in the patent. Moreover, the claims of the ‘961 Patent, which are declared inoperative, necessarily have a different scope that the ‘961 Patent because the instant claims are being filed to correct the scope of the claims of the ‘961 Patent.  Thus, the new matter/written description is maintained because the claims are broad enough to cover a situation in which the second vehicle or the front travelling vehicle is not a vehicle immediately in front of the first vehicle (i.e., without an intervening vehicle), and a situation in which a radar or laser scanner or something other than a radar or a laser scanner is used to measure the distance to the second vehicle or the front travelling vehicle is not described in the ‘961 Patent.
	In response, Applicant asserts the reissue declarations are unrelated to the features of original claims 1 and 10 of U.S. App. No. 14/811,156 (see Remarks 29). Examiners disagree because the reissue declaration is specifically directed to original claims 1 and 10, which issued in the ‘961 Patent because they specifically state claims 1 and 10 are wholly or partially inoperative or invalid (see e.g., Reissue Declaration filed Sept. 15, 2020).
	Moreover, Examiners disagree that figure 1A supports a claim construction that broad enough to cover a situation in which the second vehicle or the front travelling vehicle is not a vehicle immediately in front of the first vehicle (i.e., without an intervening vehicle) because figure 1A shows the front travelling vehicle immediately in front of the first vehicle.
	On pages 37-53, Applicant argues that because col.2:4-10, col.3:45-55, col.7:57-col.8:3, col.4:51-53, and col.6:48-52 does not state the front travelling vehicle is not travelling in front of the first vehicle, the claims should not be limited to the a front travelling vehicle immediately in front of the first vehicle.
	This argument is not persuasive because col.2:4-10, col.3:45-55, col.7:57-col.8:3, col.4:51-53, and col.6:48-52 does not show possession of a front vehicle information obtaining unit (#101) measuring a distance to a front vehicle with anything other than a radar (#120) or a laser scanner (#130) mounted to the vehicle. As such, the front travelling vehicle must necessarily be immediately in front of the first vehicle (i.e., without an intervening vehicle) because an intervening vehicle would block the radar (#120) or laser scanner (#130) from measuring the distance to the front travelling vehicle.
	On pages 53-57, Applicant again presents the arguments presented in the final office action with respect to the previous set of claim amendments. The other arguments are directed to claim amendments, which have not been entered.
	In response, Examiners incorporate by reference the response to these arguments presented on pages 12-13 of the final office action.
	On pages 57-62, Applicant argues the statutory double patenting rejection is improper under MPEP pages 800-31 because Applicant alleges “nowhere does it sanction holding claims in two applications are coextensive in scope because they are supported by the same portion of the specification.”
	This argument is not persuasive because Applicant does not address the presumption that §112(f) is invoked, which links the structure described in the specification to the functional language of the claim. Because the same structure is linked to the same nonce term under the §112(f) invocation in instant case and the conflicting case 17/021,405, the rejection is maintained.
	
On pages 62-76, Applicant’s arguments traversing the rejection over Slusar in view of Attard and directed to the April 19, 2022 claim amendments, which have not been entered.
	
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:


/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the following:
        (1) App. No. 16/716,787 - Applicant Remarks filed Nov. 30, 2021 (pgs. 11-18);
        (2) App. No. 16/716,787 - Applicant remarks filed May 17, 2021 (pgs. 14-17);
        (3) App. No. 16/716,787 - Applicant remarks filed Dec. 28, 2020 (pgs. 14-16);
        (4) App. No. 16/716,840 - Applicant Remarks filed Nov. 30, 2021 (pgs. 19-19);
        (5) App. No. 16/716,840 - Applicant Remarks filed May 18, 2021 (pgs. 15-17):
        (6) App. No. 16/716,840 - Applicant Remarks filed Dec. 28, 2020 (pgs. 15-17);
        (7) App. No. 17/021,271 - Applicant Remarks filed June 8, 2021 (pgs. 17-20); 
        (8) App. No. 17/021,405 - Applicant Remarks  filed Jan. 4, 2022 (pgs. 22-33);
        (9) App. No. 17/021,405 - Applicant Remarks filed Aug. 11, 2021 (pgs. 23-33);
        (10) App. No. 17/021,695 - Applicant Remarks filed Jul. 26, 2021 (pgs. 25-35);
        (11) App. No. 17/021,867 - Applicant Remarks filed Aug. 6, 2021 (pgs. 24-36);
        (12) App. No. 17/021,915 - Applicant Remarks filed Aug. 13, 2021 (pgs. 19-35).